          Entered on Docket December 20, 2019                Below is the Order of the Court.



 1
                                                             _____________________
 2                                                           Brian D. Lynch
                                                             U.S. Bankruptcy Judge
 3                                                           (Dated as of Entered on Docket date above)


 4

 5

 6
      ____________________________________________________________________________
 7

 8

 9
                         IN THE UNITED STATES BANKRUPTCY COURT
10
                        FOR THE WESTERN DISTRICT OF WASHINGTON
11
     In re:
12
     GORDAN IVAR TURNQUIST                           No. 17-41425-BDL
13
     SUZANNE MICHELLE TURNQUIST
                                                     ORDER APPROVING
14      Debtors                                      EMPLOYMENT OF SPECIAL
                                                     COUNSEL
15   ____________________________________

16            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Debtors

17   are authorized to employ the law firm of Keller Rohrback, LLP as attorney in the general

18   administration of a claim including but not limited to any claims against MultiCare

19   Health System, its subsidiaries, related entities, and/or officers and employees, as well as

20   any other related or affiliated parties related to the potential and actual exposure to
     Hepatitis C and other diseases at MultiCare Good Samaritan Hospital in Puyallup,
21
                                                        2018
     Washington between August 4, 2017 and March 23, 2019 on behalf of the Joint Debtor
22

23

24

25
                                                                              BROWN and SEELYE PLLC
                                                                             744 South Fawcett Ave.
                                                                                 Tacoma, WA 98402
                                                                                    253-573-1958
 1          in this bankruptcy proceeding pursuant to the rates provided in the Application
 2   and subject to further notice, hearing and order of the Court.
 3                                        ///end of order///

 4

 5   Presented by:

 6
     /s/ Ellen Ann Brown
 7
     Ellen Ann Brown WSB 27992
 8   Attorney for Debtor

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                       BROWN and SEELYE PLLC
                                                                      744 South Fawcett Ave.
                                                                          Tacoma, WA 98402
                                                                             253-573-1958
